Citation Nr: 0634737	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-27 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hiatal hernia with gastroesophageal reflux disease, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
sinusitis, currently evaluated as 10 percent disabling. 

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected right knee chondromalacia. 

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected left knee chondromalacia.

5.  Entitlement to an initial rating in excess of 10 percent 
for service-connected right wrist arthritis.

6.  Entitlement to an initial rating in excess of 10 percent 
for service-connected left wrist arthritis.  

7.  Entitlement to an initial rating in excess of 10 percent 
for service-connected right ankle arthritis.

8.  Entitlement to an initial rating in excess of 10 percent 
for service-connected left ankle arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from June 1986 to 
March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim for 
an increased rating for service-connected hiatal hernia with 
gastroesophageal reflux disease, to the extent that it 
increased this evaluation from 10 percent to 30 percent, 
granted his claim for an increased (compensable) rating for 
service-connected sinusitis, to the extent that it increased 
this evaluation from 0 percent to 10 percent, and which 
granted service connection for right knee chondromalacia, 
left knee chondromalacia, right wrist arthritis, left wrist 
arthritis, right ankle arthritis, and left ankle arthritis, 
with all disabilities evaluated as 10 percent disabling.  

The veteran testified at a video-conference hearing at the RO 
before the undersigned acting veterans law judge in August 
2006.  A transcript of the hearing is of record.  At his 
hearing, additional evidence was submitted, accompanied by a 
wavier of review by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(c)(2006).  Furthermore, the veteran was 
notified that the record would be held open for 30 days, 
until September 2, 2006, to allow him to submit additional 
evidence.  


FINDINGS OF FACT

1.  The veteran's hiatal hernia with gastroesophageal reflux 
disease is productive of complaints of dysphagia, nausea, 
heartburn, and occasional vomiting; but not material weight 
loss and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.  

2.  The veteran's sinusitis is symptomatic; but is not 
productive of three or more incapacitating episodes per year 
of sinusitis requiring prolonged antibiotic treatment, or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. 

3.  The veteran's right knee chondromalacia is productive of 
complaints that include pain, popping, and giving way; he is 
shown to have no less than extension to 0 degrees and flexion 
to 120 degrees; and no more than slight recurrent subluxation 
or lateral instability.  

4.  The veteran's left knee chondromalacia is productive of 
complaints that include pain, popping, and giving way; he is 
shown to have no less than extension to 0 degrees and flexion 
to 120 degrees; and no more than slight recurrent subluxation 
or lateral instability.  

5.  The veteran's right wrist condition is productive of 
complaints that include pain; but not favorable ankylosis; 
nor does it present such an unusual disability picture as to 
render application of the regular rating schedule provisions 
impracticable.  

6.  The veteran's left wrist condition is productive of 
complaints that include pain; but not favorable ankylosis; 
nor does it present such an unusual disability picture as to 
render application of the regular rating schedule provisions 
impracticable.  

7.  The veteran's right ankle condition is productive of 
complaints of pain; but not ankylosis of a subastragalar or 
tarsal joint, or of the ankle itself, or a malunion of the Os 
calcis or astragalus with marked deformity.

8.  The veteran's left ankle condition is productive of 
complaints of pain; but not ankylosis of a subastragalar or 
tarsal joint, or of the ankle itself, or a malunion of the Os 
calcis or astragalus with marked deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hiatal hernia with gastroesophageal reflux disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7346 (2006).

2.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 
6513 (2006).

3.  The criteria for an initial rating in excess of 10 
percent for right knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5256, 5257, 
5260 and 5261 (2006).

4.  The criteria for an initial rating in excess of 10 
percent for left knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5256, 5257, 
5260 and 5261 (2006).

5.  The criteria for an initial rating in excess of 10 
percent for a right wrist condition have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5214, 5215 (2006).

6.  The criteria for an initial rating in excess of 10 
percent for a left wrist condition have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5214, 5215 (2006).

7.  The criteria for an initial rating in excess of 10 
percent for a right ankle condition have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271, 
5272, 5273 (2006).

8.  The criteria for an initial rating in excess of 10 
percent for a left ankle condition have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271, 
5272, 5273 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings/Higher Initial Evaluations

The veteran argues that increased ratings are warranted for 
his hiatal hernia with gastroesophageal reflux disease 
(GERD), and sinusitis, and that initial ratings in excess of 
10 percent are warranted for his right knee chondromalacia, 
left knee chondromalacia, right wrist condition, left wrist 
condition, right ankle condition, and left ankle condition.  

With regard to the claims for initial evaluations in excess 
of 10 percent, in June 2000, the veteran filed his claims for 
service connection.  In June 2002, the RO granted service 
connection for the disabilities in issue, each one of which 
was assigned a 10 percent evaluation.  In each case, the RO 
assigned an effective date of March 15, 2000 (i.e., the day 
after separation from service, see 38 C.F.R. § 3.400(b)(2) 
(2006)), for service connection, and the 10 percent rating.   
 
With regard to the claims for increased ratings for hiatal 
hernia with gastroesophageal reflux disease (GERD), and 
sinusitis, the veteran filed his claims in October 2001.  In 
June 2002, the RO granted the claims to the extent that it 
increased his evaluation for hiatal hernia with GERD from 10 
percent to 30 percent, and increased his evaluation for 
sinusitis from 0 percent to 10 percent.  For each increased 
rating, the RO assigned an effective date of March 15, 2000.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

With regard to the claims for initial ratings in excess of 10 
percent, the veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

Under DC 5003 (2006) (arthritis, degenerative-hypertrophic or 
osteoarthritis), ratings thereunder are done on the basis of 
limitation of motion under the appropriate DC for the 
specific joint or joints involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006), 
traumatic arthritis is rated as for degenerative arthritis 
under Diagnostic Code 5003.

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

With regard to the veteran's wrists and ankles, the Board 
notes that the RO has characterized these disabilities as 
"arthritis."  However, as discussed below, the evidence is 
insufficient to arthritis by X-ray.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (requiring that degenerative arthritis 
be established by X-ray evidence).  The Board has therefore 
characterized these disabilities as stated on the cover page 
of this decision.  

The Board notes that the veteran is shown to be right-handed.  
See August 2000 report from Dr. Sigerfoo; February 2002 VA 
examination report.   

A.  Hiatal Hernia with Gastroesophageal Reflux Disease

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2006), the RO's June 2002 decision, which granted 
service connection for hiatal hernia with GERD, based its 
decision on a number of treatments for gastrointestinal 
symptoms that were reportedly in the veteran's service 
medical records.  

The veteran asserts that he is entitled to an increased 
rating.  During his hearing, held in August 2006, he 
testified that he had vomiting two to three times per month 
if he didn't take his medication.   

The veteran's hiatal hernia with GERD has been evaluated 
using criteria found at 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7346.  Under DC 7346, a 30 percent rating is assigned 
when there is evidence of a hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating may be assigned upon a showing of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.

The medical evidence consists of VA outpatient treatment and 
examination reports, dated between 2003 and 2006, and reports 
from private health care providers, dated between 2000 and 
2005.  
 
An examination report from D. Sigerfoo, D.O., dated in August 
2000, shows that the veteran complained of a six-year history 
of gastroenteritis.  He stated that he had no weight change.  
He complained of occasional nausea and vomiting, and reflux, 
with his nausea occurring four to five days per week.  He 
denied vomiting blood or passing black tarry stools.  He 
denied abdominal pain, constipation, or diarrhea.  He stated 
that he was not currently under any treatment for his 
condition.  On examination, he weighed 226 pounds.  The 
abdomen was soft and nontender.  An upper gastrointestinal 
(GI) study was performed which showed massive esophageal 
reflux with narrowing and thickening of the lower end of the 
esophagus.  The relevant diagnosis was GERD.  The examiner 
noted that the veteran's GI condition had not caused 
significant malnutrition, or anemia.  

A VA examination report, dated in February 2002, shows that 
the veteran complained of vomiting once or twice a week, 
waking up with regurgitation and pyrosis.  He denied 
dysphagia or odynophagia.  He reported that he had not 
received any treatment since his August 2000 examination.  On 
examination, he weighed 225 pounds.  The abdomen had no 
masses, tenderness, or organomegaly, and there was no 
costovertebral angle tenderness.  The diagnosis was hiatal 
hernia with massive esophageal reflux.  An accompanying X-ray 
report notes a small hiatal hernia with GERD, with normal 
deglutition, esophageal motility, stomach, pylorus, duodenal 
bulb, and duodenal sweep, and no abnormalities of the 
esophagus.  The report contains an impression of hiatal 
hernia with GERD.  

The claims file includes reports from a number of private 
health care providers, to include WellMed, and F.X. Burch, 
M.D., dated between 2002 and 2004.  These reports show 
treatment for gastrointestinal complaints, contain 
assessments of GERD, and indicate that the veteran weighed 
between 220 pounds and 240 pounds.  Findings in WellMed 
reports note that there was no organomegaly, and that the 
abdomen was soft and nontender.  Reports from Dr. Burch note 
the use of Mobic and Protonix.  

A VA examination report, dated in February 2005, shows that 
the veteran denied dysphagia for solids and liquids.  He 
complained of pyrosis and regurgitation twice a week if he 
did not take his medicine, and stated that he was symptomatic 
on a daily basis with pyrosis and regurgitation.  He also 
complained of vomiting twice a month.  The report notes that 
there was no hematemesis or melena, that he was on a bland 
diet, and that he used Ranitidine twice a day.  On 
examination, he weighed 230 pounds.  There was no anemia.  
The diagnosis was hiatal hernia with GERD, moderately severe.  
The examiner noted that the veteran worked as a computer 
repairman and that he frequently was under desks working 
upside down, and that he had pyrosis and regurgitation at his 
work, and that it bothered him twice a month when he has 
vomiting.  

VA outpatient treatment reports, dated between 2005 and 2006 
(although the claims file includes reports dated in 2003, 
they do not contain any relevant findings), note that the 
veteran weighed between 230 and 233 pounds, and note GERD by 
history, and hiatal hernia ND (no disease).  

The Board finds that the claim must be denied.  The veteran 
has complained of symptoms that include dysphagia, nausea, 
heartburn, and occasional vomiting.  However, his weight has 
remained at 220 pounds or more at all times, and there are no 
findings of anemia, melena, or hematemesis.  In summary, the 
evidence is insufficient to show material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  
Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 30 percent under DC 7346 have not been 
met, that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

B.  Sinusitis

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that he 
received a number of treatments for sinusitis.  

The veteran sinusitis has been evaluated under 38 C.F.R. 
§ 4.97, DC 6513.  Under DC 6513, a 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

An examination report from Dr. Sigerfoo, dated in August 
2000, shows that the veteran complained of difficulties 
breathing through his nose.  He also complained of associated 
headaches.  He denied the use of a respirator, the use of 
oxygen, but complained of shortness of breath after walking 
one to two city blocks.  On examination, there was no sinus 
tenderness, and normal nasal mucosa.  There was no postnasal 
drip.  An X-ray of the sinuses contains impressions of SP 
(status post) surgery of the maxillary sinus with MP 
thickening, more on the left, and no evidence of bony erosion 
or osteomyelitis.  The diagnosis was chronic sinusitis, and 
the report notes that there were no flare-ups at this time.  

The claims file includes reports from a number of private 
health care providers, to include WellMed, and Dr. Burch 
dated between 2002 and 2004.  These reports show a number of 
treatments between 2002 and 2003 for complaints of nasal and 
chest congestion, cough, postnasal drip, headache, and sinus 
symptoms.  His medications included Amoxicillin, Augmentin, 
Nasocort, Liquibid, and Claritin.  His diagnoses included 
sinusitis, URI (upper respiratory infection), and otitis 
media.  A September 2002 sinus X-ray report contains an 
impression of mild bilateral maxillary and ethmoid sinusitis.  

VA outpatient treatment reports, dated between 2005 and 2006 
(although the claims file includes reports dated in 2003, 
they do not contain any relevant findings), note that the 
veteran had a dorsum deviation to the left, an S-shaped 
septum, and left greater than right nasal valve collapse, and 
slightly asymmetric nostrils.  These reports also note that 
the veteran was undergoing continuous positive airway 
pressure (CPAP) therapy.  These reports show treatment for 
sinus symptoms with upper teeth pain and headache in 
September 2005.  The assessment was sinusitis.  He was given 
Tequin.  

A VA sinus examination report, dated in May 2005, shows that 
the veteran complained of problems breathing through his 
nose, chronic congestion, and a runny nose.  On examination, 
both nostrils were severely obstructed with a deviation, 
specifically, convexity to the left with hypertrophic 
inferior turbinates causing moderate 80 percent obstruction 
of both nostrils with seromucous exudate in both nostrils.  
His diagnoses were vasomotor rhinitis, and rule out 
sinusitis, with a notation that there was no evidence of 
sinus problems.  

The Board finds that the claim must be denied.  The veteran 
has complained of symptoms that include problems breathing 
through his nose, chronic congestion, and a runny nose.  
However, to the extent that the veteran has complained of 
difficulty breathing, this does not implicate the criteria at 
DC 6513, and he is shown to have a number of other conditions 
for which service connection is not in effect, to include 
obstructed nostrils, and rhinitis.  The Board further notes 
that service connection is currently in effect for conditions 
that include sleep apnea.  The evidence shows a number of 
treatments for sinusitis through 2003, with little relevant 
evidence thereafter except for some treatment in September 
2005, which does not show that the criteria for an increased 
rating have been met.  The most recent examination report is 
the VA examination report dated in May 2005.  This report is 
considered most probative of the veteran's current condition.  
Francisco.  This report shows that the diagnosis was rule out 
sinusitis, with a notation that there was no evidence of 
sinus problems.  In summary, the evidence is insufficient to 
show that the veteran has one or two incapacitating episodes 
per year of sinusitis requiring prolonged antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Accordingly, the veteran's 
claim of entitlement to an increased rating for service-
connected sinusitis, currently evaluated as 10 percent 
disabling, must be denied.  

C.	Higher Initial Evaluation - Knees

The veteran asserts that he is entitled to initial 
evaluations in excess of 10 percent for each of his knees.  
During his hearing, held in August 2006, he testified that 
had giving way of his knees, and that he used neoprene 
braces.  It also appears that he asserts that he was told 
that he has arthritis of the knees.   

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that in 
1987, he was treated for right knee pain after a sports 
injury.  There was no diagnosis.  With regard to the left 
knee, the veteran's service medical records show that in 
October 1988, he was treated for left knee pain.  The 
assessment was patella tendonitis.  

Under 38 C.F.R. § 4.71a, DC 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
evaluation.  

Under DC 5257 ("other impairment of the knee"), a 10 percent 
rating is warranted for slight impairment due to recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
rating contemplates moderate impairment due to recurrent 
subluxation or lateral instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent 
rating is warranted for dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint.

Under 38 C.F.R. § 4.71a, DC 5260, a 20 percent evaluation is 
warranted where there is a limitation of knee flexion to 30 
degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent evaluation is 
warranted where there is a limitation of knee extension to 15 
degrees.

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and 
fibula of either lower extremity warrants a 20 percent 
evaluation if there is a moderate knee or ankle disability.

The standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71a, Plate 
II.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2006).  

In this case, in June 2002, the RO granted service connection 
for chondromalacia, left knee, and chondromalacia, right 
knee, with each knee assigned a separate evaluation of 10 
percent.  The RO evaluated both the veteran's left and right 
knee disorders under DC's "5010-5257."  

An examination report from Dr. Sigerfoo, dated in August 
2000, shows that the veteran complained of knee "pain, 
popping, crunching and weakness."  On examination, his gait 
and posture were normal, and there was no limitation in 
standing or walking.  The knees appeared normal, with no 
instability.  The report indicates that a normal range of 
motion in the knees was from 0 degrees to 140 degrees.   In 
the "diagnoses" portion of the report, the examiner noted, 
"There is no pathology to render a diagnosis."   

The claims file includes reports from a number of private 
health care providers, to include WellMed, Dr. Burch, and 
U.R. Pontius, M.D., dated between 2002 and 2004.  These 
reports show a number of treatments between 2002 and 2003 for 
complaints of knee symptoms.  A September 2002 WellMed report 
notes that the right knee and the left knee were stable to 
v/v (varus and valgus) testing.  The assessment was chronic 
knee pain, with a notation of a possible meniscal injury.  An 
October 2002 report from Dr. Pontius notes complaints of knee 
pain, popping, locking, and swelling, and that the knees were 
stable to varus and valgus stress.  X-rays of the knees were 
noted to show narrowing of the medial joint lateral joint 
line, and bilateral patellar subluxation.  The diagnosis was 
"chondromalacia with secondary synovitis (inflammation of 
the knee lining)."  

A VA examination report, dated in February 2002, shows that 
the veteran complained of occasionally painful "popping" 
when ascending stairs, and retropatellar discomfort  after 
standing for more than 30 minutes, and in certain positions 
while sleeping, squatting, or lifting from a squat.  He 
denied any episodes of swelling, locking, or giving way since 
his last evaluation.  On examination, there was no gross 
evidence of instability.  Tinel's, Phalen's and Finkelstein's 
tests were all negative.  There was no gross evidence of 
instability on varus and valgus stress testing in 0 degrees 
and 30 degrees flexion, nor on Lachmann and drawer testing.  
The relevant diagnosis was chondromalacia of patella, both 
knees.  

A VA examination report, dated in July 2005, shows that the 
veteran complained of constant bilateral knee pain, which 
increased upon standing more than 10 minutes, walking more 
than one mile, pushing his mower, sitting more than 20 
minutes, kneeling, squatting, and ascending more than 
descending stairs.  The veteran complained of three days of 
work lost in the past year due to polyarthralgias, noted as 
"not specifically because of the wrist, knee or ankle 
conditions."  He denied locking, but complained of one 
episode of giving way for each knee.  He reported receiving 
injections with cortisone, and using over-the-counter 
sleeves, but he had no cane or crutches.  On examination, he 
was noted to be deconditioned.  There was no antalgic gait.  
Crepitus was present.  The knees had no deformities, 
discoloration, swelling, or evidence of erythema, warmth or 
effusion.  Active range of motion of the knees was extension 
to 0 degrees, and flexion to 120 degrees, bilaterally.  
Painful retropatellar crepitus was noted throughout the range 
of motion.  There was no evidence of instability on varus-
valgus stress testing in extension or 30 degrees of flexion 
on either knee.  X-rays of both knees were reported to show 
no significant abnormality.  The relevant diagnosis was 
chondromalacia patella, both knees, without objective 
clinical evidence of instability.  

The Board finds that the claims must be denied.  Here, the 
record contains no objective evidence of instability or 
subluxation of the right knee, or the left knee.  Therefore, 
the Board finds that the criteria for an initial evaluation 
in excess of 10 percent for right knee chondromalacia, or 
left knee chondromalacia, under DC 5257 have not been met.  
In making this determination, the Board finds that since DC 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 
Vet. App. 7, 9 (1996).

A higher rating is not available under any other diagnostic 
code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

An initial rating in excess of 10 percent is not warranted 
under DC 5256, DC 5258, or DC 5262, as the clinical findings 
do not show that the veteran has dislocated semilunar 
cartilage, ankylosis of either knee, or a malunion of either 
tibia and fibula.  

An initial rating in excess of 10 percent under either DC 
5260 or 5261 is not warranted, as there is no competent 
evidence show that the veteran's right knee, or left knee, 
has a limitation of knee flexion to 30 degrees, or a 
limitation of knee extension to 15 degrees.  In this regard, 
the July 2005 VA examination report shows that the active 
range of motion in the knees was 0 degrees of extension, and 
flexion to 120 degrees.  The only other relevant findings are 
in an August 2004 WellMed report, which notes that the 
veteran had a FROM (full range of motion) in his joints, and 
Dr. Sigerfoo's August 2000 examination report, which shows 
that the range of motion was noted to be normal.  
Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent under either DC 5260 or DC 5261 have 
not been met.

With regard to the possibility of an increased rating due to 
functional loss, see 38 C.F.R. §§ 4.40 and 4.45; DeLuca; 
VAGCOPPREC 9-98, as previously stated, the veteran is most 
recently shown to have no less than 0 degrees of extension, 
and flexion to 120 degrees in his knees.  The other relevant 
evidence is summarized as follows: the July 2005 VA 
examination report shows that he ambulated without external 
supports or assistance.  There was no evidence of antalgic 
gait.  See also February 2002 VA examination report.  Painful 
retropatellar crepitus was noted throughout the range of 
motion.  However, the examiner noted, "I found no objective 
clinical evidence that function was additionally limited by 
pain, fatigue, weakness, incoordination, or lack of 
endurance, except as otherwise noted."  An August 2004 
WellMed report notes that the veteran had a FROM (full range 
of motion) in his joints, without pain, and no synovitis or 
joint abnormalities.  WellMed reports dated in December 2003, 
and August 2004, show that there were no focal, motor, 
sensory, or reflex deficits.  The October 2002 report from 
Dr. Pontius recommends specific exercises with the avoidance 
of stair climbing and prolonged sitting.  Dr. Sigerfoo's 
August 2000 examination report, shows that the knees appeared 
normal, with no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness.  The report 
notes that the range of motion was without pain, fatigue, 
weakness, lack of endurance, or coordination.  It was also 
noted that the veteran did not require braces, a cane, 
corrective shoes, or other corrective devices.  The reflexes 
were 1+ at the patellae.  Sensation was normal to light 
touch, pinprick, and two-point discrimination.  Motor 
strength was within normal limits, and 5/5 in the lower 
extremities.  X-rays of the right knee were noted to be 
normal.  

In summary, there is no evidence of neurological deficit, and 
there is a complete lack of such findings as incoordination 
or muscle atrophy.  The Board therefore finds that there is 
insufficient evidence of functional loss due to knee 
pathology to support a conclusion that the loss of motion in 
the right knee, or the left knee, more nearly approximates 
the criteria for a 20 percent rating under either DC 5260 or 
DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45.  


Additionally, to assign two, separate compensable ratings 
based on painful motion under two separate diagnostic codes 
(i.e., under Diagnostic Codes 5260 and 5261) would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04.  Similarly, to the extent that arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, the Board notes that in this 
case there is no X-ray evidence of right knee, or left knee, 
arthritis.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98; see also 
July 2005 and February 2005 VA examination reports.  

Based on the foregoing, the veteran's claim of entitlement to 
an initial rating in excess of 10 percent for service-
connected right knee chondromalacia, and left knee 
chondromalacia, must be denied.  

D.  Higher Initial Evaluation - Wrists

The veteran asserts that he is entitled to initial 
evaluations in excess of 10 percent for each of his wrists.  
During his hearing, held in August 2006, he testified that he 
had a limitation of motion in his wrists, with pain on 
extremes of motion.   

As for the history of the disabilities in issue, see 38 
C.F.R. § 4.1, the veteran's service medical records show that 
he was treated for a right wrist sprain in 1992, and a left 
wrist ganglion/tensynovitis in 1995.  

The RO has evaluated the veteran's right wrist, and left 
wrist, conditions each as 10 percent disabling under DC's 
"5010-5215."  The hyphenated diagnostic code in this case 
indicates that arthritis due to trauma under diagnostic code 
5010 is the service-connected disorder, and it is rated as if 
limitation of motion under diagnostic code 5215 were the 
residual condition.  

Under 38 C.F.R. § 4.71a, DC 5214 (ankylosis of the wrist), a 
30 percent evaluation may be assigned for favorable ankylosis 
of the major wrist, and a 20 percent evaluation is assigned 
for favorable ankylosis of the minor wrist, in 20 degrees to 
30 degrees dorsiflexion.  

Under 38 C.F.R. § 4.71a, DC 5215 (limitation of motion of the 
wrist), a 10 percent rating is warranted when a wrist 
disability results in limitation of motion of dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
forearm.  A 10 percent evaluation is the highest rating 
available under that code.  

Under 38 C.F.R. § 4.71, Plate I (2006), the standard range of 
motion for the wrist is extension from 0 to 70 degrees, 
palmar flexion from 0 to 80 degrees, ulnar deviation from 0 
to 45 degrees, and radial deviation from 0 to 20 degrees.

An examination report from Dr. Sigerfoo, dated in August 
2000, shows that the veteran complained of wrist symptoms.  
On examination, he could make a fist bilaterally, and hand 
strength was normal.  The wrists were normal in appearance, 
bilaterally.  There was no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  There 
was a normal range of motion, bilaterally, without pain.  The 
upper extremities had 5/5 strength with normal motor 
function.  X-rays of both knees were noted to be normal.  The 
diagnosis portion of the report notes, "There is no 
pathology to render a diagnosis."  

The claims file includes reports from a number of private 
health care providers, to include WellMed and Drs. Burch and 
Pontius dated between 2002 and 2004.  WellMed reports, dated 
between December 2002 and 2003, show a number of treatments 
for left wrist symptoms.  A December 2002 report notes that 
the left wrist was noted to have a full range of motion.  The 
relevant diagnosis was De Quervains tendonitis.  A magnetic 
resonance imaging (MRI) study of the left wrist contains a 
conclusion noting no definite ligament injury or abnormality, 
fluid collection consistent with one or two small ganglion 
cysts, and that mild tensynovitis could not be excluded.  He 
was treated with injections and immobilization.  Reports, 
dated in December 2002, and August and September of 2004, 
note a full range of motion in all peripheral joints, with no 
synovitis, and no joint abnormalities.  

A VA examination report, dated in February 2002, shows that 
the veteran denied any treatment, injections or surgery for 
his wrists since his last examination.  He denied hand 
radicular symptoms.  On examination, the wrists had no 
deformity, discoloration, swelling, or evidence of intrinsic 
or extrinsic muscle atrophy.  He retained an active range of 
motion bilaterally.  There was minimal palpable crepitus on 
motion, and no gross evidence of instability.  X-rays were 
noted to contain an incidental note of a metallic foreign 
body in the left middle finger soft tissues, but otherwise no 
significant abnormality.  The relevant diagnosis was early 
osteoarthritis, both wrists, mild, without significant 
functional impairment.  

A VA examination report, dated in July 2005, indicates that 
the veteran denied having any treatment, injections or 
surgery or hospitalization for his wrists.  The report 
indicates that he complained of daily wrist pain lasting 
about one hour.  On examination, the wrists had no deformity, 
discoloration, swelling, or evidence of erythema, warmth, or 
effusion.  He retained an active range of motion bilaterally.  
He complained of pain on motion, and with repetition.  There 
was radiocarpal crepitus.  X-rays of the wrists were noted to 
show no significant abnormalities.  The relevant diagnosis 
was early osteoarthritis, both wrists, without objective 
clinical evidence of instability.  

The Board finds that the claims must be denied.  The veteran 
is receiving the highest rating available under DC 5215 for 
each wrist.  With regard to DC 5214, there is no medical 
evidence to show that the veteran has favorable ankylosis of 
either wrist.  Accordingly, the criteria for a rating in 
excess of 10 percent under DC 5214 have not been met.  

As a final matter, under 38 C.F.R. § 3.321(b)(1), when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
However, neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right wrist, or left wrist, disability is 
demonstrated, nor is there any other evidence that these 
conditions involve such disabilities that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  


E.  Higher Initial Evaluation - Ankles

The veteran asserts that he is entitled to initial 
evaluations in excess of 10 percent for each of his ankles.  
During his hearing, held in August 2006, he testified that he 
has ankle pain, constant swelling, and giving way with extra 
load bearing.  He complained that his ankles popped while 
playing basketball.  He stated that he used Ace bandages on 
his ankles when playing basketball or golf.   

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that he was 
treated for a left ankle sprain in 1989.  An X-ray did not 
reveal a fracture.  The assessment was Grade I inversion 
ankle sprain, left.  With regard to the right ankle, in its 
June 2002 grant of service connection for right ankle 
"arthritis," the RO did not cite any inservice treatment.  

The RO has evaluated the veteran's ankle conditions under 
38 C.F.R. § 4.71a, DC 5271.  Under 38 C.F.R. § 4.71a, DC 
5271, (disability of the ankle manifested by limited motion), 
a 10 percent rating is warranted for "moderate" limitation of 
motion.  A 20 percent rating is warranted if the limitation 
of motion is "marked".

The normal range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

An examination report from Dr. Sigerfoo, dated in August 
2000, shows that the veteran complained of ankle symptoms.  
On examination, there were no signs of abnormal weight 
bearing.  There was no limited function standing or walking.  
Deep tendon reflexes were 1+ at the Achilles.  Sensation was 
normal to light touch, pinprick, and two-point 
discrimination.  Motor function was within normal limits and 
was 5/5 in the lower extremities.  X-rays of the ankles were 
noted to show intact, normally aligned bones, with normal 
ankles.  In the diagnosis portion of the report, the examiner 
noted, "There is no pathology to render a diagnosis."  

A VA examination report, dated in February 2002, shows that 
the veteran complained of bilateral "tenderness, popping, 
and snapping" with standing or walking, usually by the end 
of the day.  He stated that he had no prescribed braces, and 
that he had received no injections or surgery for his ankles, 
but that he used over-the-counter elastic supports for more 
rigorous activities.  On examination, there was no palpable 
ligamentous defects and no gross evidence of instability.  
Dorsiflexion was to 20 degrees, bilaterally, and plantar 
flexion was to 45 degrees, bilaterally.  X-rays were noted to 
reveal tibial and lateral malleolar spurs on the left ankle, 
but otherwise no significant abnormality.  

The claims file includes reports from a number of private 
health care providers, to include WellMed and Drs. Burch and 
Pontius dated between 2002 and 2004.  A report from Dr. 
Pontius, dated in October 2002, shows treatment for 
complaints that included ankle symptoms.  X-rays for the 
ankles were noted to be within normal limits.  The relevant 
diagnosis was chondromalacia of the talar dome with 
intermittent synovitis of the left ankle joint.  WellMed 
reports, dated in December 2002, and August and September of 
2004, note a full range of motion in all peripheral joints, 
with no synovitis, and no joint abnormalities.  An October 
2003 report from Dr. Burch notes complaints that included 
swollen ankles.  On examination, there was mild thickening of 
the right ankle.  Inflammatory arthritis was noted.  X-rays 
of the right and left ankles were normal.  Additional 
treatment was provided in January 2004, with a notation of 
suspected rheumatoid arthritis.  

A VA examination report, dated in July 2005, shows that the 
veteran complained of constant bilateral ankle pain, with 
flare-ups that included popping and swelling, after standing 
more than ten minutes, walking more than 1/2 mile, and pushing 
his lawn mower.  He reported receiving injections and 
medications, but no surgery, and using ankle sleeves.  On 
examination, he was overweight and deconditioned.  There was 
no evidence of antalgic gait.  The ankles had no deformity, 
discoloration, swelling, erythema, warmth, or effusion.  He 
has dorsiflexion to 20 degrees, bilaterally, and plantar 
flexion to 40 degrees, bilaterally.  There was painful 
crepitus throughout the range of motion and with repetition.  
There was no evidence of instability.  X-rays were noted to 
show no significant abnormalities.  The relevant diagnosis 
was early osteoarthritis of both ankles without objective 
evidence of instability.  The examiner stated that he found 
no objective clinical evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance, except as noted.

The Board finds that the criteria for a rating in excess of 
10 percent have not been met.  The July 2005 VA examination 
report shows that the ankles had a full range of 
dorsiflexion, and only a five degree loss of plantar flexion.  
See 38 C.F.R. § 4.71, Plate II.  In addition, the only other 
recorded ranges of motion for the ankles are found in the 
February 2002 VA examination report, which shows that he had 
a full range of motion in both ankles.  In the Board's 
judgment, the evidence is not representative of a marked 
limitation of motion in either ankle, as required for a 
rating in excess of 10 percent under DC 5271.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claims, and that the claims must be denied.

In conjunction with application of DC 5271, an increased 
evaluation may be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain under 38 
C.F.R. §§ 4.40 and 4.45.  DeLuca.  In this case, with a full 
range of motion shown in Dr. Sigerfoo's report, the WellMed 
reports, and the February 2002 VA examination report, and 
only a five degree loss of dorsiflexion shown in the July 
2005 VA examination report.  The July 2005 VA examination 
report also shows that the examiner indicated that there was 
painful crepitus throughout the range of motion and with 
repetition.  However, the pain symptoms must be supported by 
adequate pathology.  Id.; see also 38 C.F.R. §§ 4.40 and 
4.45; VAGCOPPREC 9-98.  In this case, the February 2002 VA 
examination report noted that X-rays revealed tibial and 
lateral malleolar spurs on the left ankle, but otherwise no 
significant abnormality.  However, four other sets of X-rays, 
including the most recent ones, do not describe any pathology 
whatsoever.  See Dr. Sigerfoo's August 2000 report; Dr. 
Pontius' October 2002 report; Dr. Burch's October 2003 
report; July 2005 VA examination report.  Therefore, the 
Board finds that the evidence is insufficient to establish 
that there is X-ray evidence of right ankle or left ankle 
arthritis.  With regard to strength findings, in August 2000, 
motor function was within normal limits and strength was 5/5 
in the lower extremities.  The July 2005 VA examiner stated 
that he found no objective clinical evidence that function 
was additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance, "except as noted."  
In summary, right or left ankle laxity is not shown in any of 
the post-service medical evidence, and there is no evidence 
of neurological impairment, or atrophy.  Based on the 
foregoing, the Board has determined that a marked limitation 
of motion in either ankle has not been shown, and that there 
is insufficient evidence of right ankle, or left ankle, 
pathology to support a conclusion that the loss of motion in 
the right ankle, or left ankle, more nearly approximates the 
criteria for a 20 percent rating under DC 5271, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, under 38 C.F.R. § 4.71a, DC's 
5270 and 5272, ankylosis of a subastragalar or tarsal joint, 
or of the ankle itself, warrants evaluations ranging from 10 
to 40 percent, depending on the position of the joint and 
whether there are any deformities of abduction, adduction, 
inversion, or eversion.  Under DC 5273, a 20 percent rating 
is warranted for "Os calcis or astragalus, malunion of: 
marked deformity."

The Board's discussion of the veteran's claims under DC 5271 
is incorporated herein.  Briefly stated, the medical evidence 
does not show that the veteran has a marked limitation of 
motion in either ankle, much less that either ankle is 
ankylosed.  Thus, there is no basis for the assignment of a 
higher evaluation under Diagnostic Codes 5270 or 5272.  With 
regard to DC 5273, the evidence does not show that he has a 
malunion of the Os calcis or astragalus with marked deformity 
of either ankle.  Accordingly, the criteria for a rating in 
excess of 10 percent under DCs 5270, 5272, and 5273 are not 
shown to have been met.


II.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In a letter, dated in October 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

With respect to the timing of the October 2003 notice, the 
Board points out that the VCAA letter was sent after the 
rating June 2002 decision on appeal.  However, any defect 
with respect to the timing of the VCAA notice was 
nonprejudicial.  There is no indication that the outcomes of 
the claims have been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done, and he addressed the issues at a hearing before 
the Board in August 2006.  For these reasons, the timing of 
the VCAA notice was not prejudicial.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
VCAA letter did not provide the appellant with notice of the 
potential disability ratings, or laws regarding an effective 
dates for any grant of service connection.  However, he was 
given adequate notice in March 2006, and in any event, as the 
claims have been denied, as discussed above, no disability 
rating or effective date will be assigned; and any defect 
with respect to the content of the notice requirement was 
non-prejudicial.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
the Board in August 2006.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims file.  
The veteran has been afforded examinations.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A rating in excess of 30 percent for hiatal hernia with 
gastroesophageal reflux disease is denied.

A rating in excess of 10 percent for sinusitis is denied.

An initial rating in excess of 10 percent for right knee 
chondromalacia is denied.  

An initial rating in excess of 10 percent for left knee 
chondromalacia is denied.  

An initial rating in excess of 10 percent for a right wrist 
condition is denied.  

An initial rating in excess of 10 percent for a left wrist 
condition is denied.  

An initial rating in excess of 10 percent for a right ankle 
condition is denied.  

An initial rating in excess of 10 percent for a left ankle 
condition is denied.  


____________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


